DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The manner in which Figures 1-2 are referred to in the “Discussion of the Background” section of the Specification seems as though Figures 1-2 are illustrating prior art, and not the applicant’s present invention. If this is the case, Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martin (US 20180007845 A1).
Regarding claim 1, Martin discloses an atmospheric-closed plant-growing system
an annulus that is closed from an ambient of the system (Figures 1A-B, Paragraph [0060]; grow pod 100 with canopy zone 102 and root zone 104); 
a receptacle located inside the annulus and configured to host a plant (Figure 2A, Paragraph [0082]; trellis 210); 
a distribution system located inside the annulus and configured to provide food to the plant (Figure 2B, Paragraphs [0090] and [0091]; nutrient storage and distribution components 228); and 
a temperature distribution system extending into the annulus and configured to provide air at a preset temperature inside the annulus (Figure 2B, Paragraphs [0083]-[0088]; temperature controlled trellis 210 controls temperature in canopy zone 102 by way of chiller or heat exchanger 212).
Regarding claim 2, Martin discloses the system of claim 1 further comprising: 
an internal wall that forms an internal passage located outside the annulus (Figure 1B, Paragraph [0060]; barrier 113); and 
an external wall that fully encircles the internal wall, wherein the internal wall and the external wall define the annulus (Figure 1B, Paragraph [0060]; canopy zone 102).
Regarding claim 3, Martin discloses the system of claim 2 wherein a cross-section of each of theAttorney Docket No. 0338-286-2/2017-067-03U.S. Application No.Page 5 internal wall and the external wall is circular (Figure 1B; circular cross section).
Regarding claim 4, Martin discloses the system of claim 2, further comprising: 
a top side connected to the internal wall and to the external wall (Figure 1B, can clearly see a top side attached to both barrier 113 and canopy zone 102); and 
a bottom side connected to the internal wall and to the external wall (Figure 1B, can clearly see a bottom [I.e., the top surface of lower cavity 108] side attached to both barrier 113 and canopy zone 102), 
wherein the internal wall, the external wall, the top side and the bottom side completely define the annulus and seals it from the ambient (Paragraph [0060]; cavity is sealed from external environment).
Regarding claim 7, Martin discloses the system of Claim 2, further comprising: a light source located inside the internal passage, wherein the light source generates light for the plant (Figures 1B and 2B, Paragraph [0060]; light source 112 located inside barrier 113).
Regarding claim 8, Martin discloses the system of Claim 7, wherein the light source is a laser device (Paragraph [0054]; light source maybe be a laser).
Regarding claim 9, Martin discloses the system of Claim 7, further comprising: a nourishing system which supplies the food to the distribution system, and the nourishing system is located outside the annulus (Figure 2B, Paragraph [0090]; nutrient storage and distribution components 228 located outside of canopy zone 102).
Regarding claim 10, Martin discloses the system of Claim 9, further comprising: a temperature regulating system which supplies heated or cooled air to the temperature distribution system, and the temperature regulating system is located outside the annulus (Figure 2B, Paragraphs [0083]-[0088]; chiller or heat exchanger 212 located outside of canopy zone 102).
Regarding claim 11, Martin disclose the system of Claim 10, further comprising: a processor that is connected to and controls the nourishing system and the temperature regulating system (Figure 2B, Paragraph [0090]-[0091]; controller 222 controls all functions of the grow pod).
Regarding claim 12, Martin disclose the system of Claim 11, further comprising: a pedestal on which the internal and external walls are placed and the nourishing system, the temperature regulating system and the processor are located inside the pedestal (Figure 2B; Paragraph [0060]; lower cavity 108 houses nutrient storage and distribution components 228 and chiller/heat exchanger 212).
Regarding claim 13, Martin discloses the system of Claim 2, further comprising: a door attached to the external wall, the door being configured to open to provide access to the plant (Figure 1C, Paragraph [0066]; outer and inner doors 130 and 132).
Regarding claim 14, Martin discloses a method for growing plants in an atmospheric-closed plant-growing system, the method comprising: Attorney Docket No. 0338-286-2/2017-067-03 U.S. Application No. Page 7 
placing a plant into an annulus of the system, closing the annulus so that the annulus is isolated from an ambient of the system (Figures 1A-B, Paragraph [0060]; grow pod 100 with plant placed in canopy zone 102); 
regulating a temperature inside the annulus (Figure 2B, Paragraphs [0083]-[0088]; temperature controlled trellis 210 controls temperature in canopy zone 102 by way of chiller or heat exchanger 212); and 
providing food to the plant inside the annulus (Figure 2B, Paragraphs [0090] and [0091]; nutrient storage and distribution components 228).
Regarding claim 15, Martin discloses the method of claim 14, further comprising: placing a receptacle inside the annulus to host the plant (Figure 2A, Paragraph [0082]; trellis 210). 
Regarding claim 16, Martin discloses the method of claim 15, further comprising: 
providing food to the plant with a distribution system located inside the annulus (Figure 2B, Paragraph [0090]; nutrient storage and distribution components 228); and 
controlling a temperature inside the annulus with a temperature distribution system (Figure 2B, Paragraphs [0083]-[0088]; temperature controlled trellis 210 controls temperature in canopy zone 102 by way of chiller or heat exchanger 212).
Regarding claim 17, Martin discloses the method of claim 14, wherein the annulus is bordered by an internal wall that forms an internal passage (Figure 1B, Paragraph [0060]; barrier 113) and an external wall that fully encircles the internal wall, and the internal passage is outside the annulus (Figure 1B, Paragraph [0060]; canopy zone 102).
Regarding claim 18, Martin discloses the method of claim 17, wherein a top of the annulus is defined by a top side, which is connected to the internal wall and to the external wall (Figure 1B, can clearly see a top side attached to both barrier 113 and canopy zone 102), and a bottomAttorney Docket No. 0338-286-2/2017-067-03U.S. Application No. Page 8of the annulus is defined by a bottom side, which is connected to the internal wall and to the external wall (Figure 1B, can clearly see a bottom [I.e., the top surface of lower cavity 108] side attached to both barrier 113 and canopy zone 102), wherein the internal wall, the external wall, the top side and the bottom side completely define the annulus and seals it from the ambient (Paragraph [0060]; cavity is sealed from external environment).
Regarding claim 19, Martin discloses the method of claim 17, further comprising: placing a light source inside the internal passage, wherein the light source generates light for the plant (Figures 1B and 2B, Paragraph [0060]; light source 112 located inside barrier 113).
Regarding claim 20, Martin discloses the method of claim 19, wherein the light source is a laser device (Paragraph [0054]; light source maybe be a laser).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20180007845 A1) in view of Hancock (US 20180220595 A1).
Regarding claim 5, Martin discloses the system of claim 2 as shown above.
Martin does not teach wherein the receptacle is attached to the external wall.
Hancock teaches a vertical plant growing system comprising an inner wall (Figure 4, Paragraph [0069]; central column 208) and an external wall (Figure 4, Paragraph [0068]; vertical legs 204) wherein the receptacle is attached to the external wall (Figure 4, Paragraph [0068]; shelves 206 attached to vertical legs 204 hold plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the system of Martin with the plants being attached to the external wall as taught by Hancock in order to best place the plants in an ideal proximity to the light source, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20180007845 A1) in view of Fyvolent et al. (US 20190133064 A1).
Regarding claim 6, Martin discloses the system of claim 2 as shown above.
Martin does not teach wherein the receptacle is attached to the internal wall.
Fyvolent teaches a vertical growing system comprising an inner wall (Figures 1-2, Paragraph [0035]; grow tower 60) and an external wall (Figures 1-2, Paragraph [0035]; enclosure 40) wherein the receptacle is attached to the internal wall (Figures 1-2, Paragraph [0044]; planting units 62 on grow tower 60).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the system of Martin with the plants being attached to the inner wall as taught by Fyvolent in order to best place the plants in an ideal proximity to the light source, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy (US 20050039397 A1), Roy (US 7143544 B2), Capodice (US 11044894 B2), Darlington (US 9445557 B2), Takashima (US 5617673 A), Areledge (US 4756120 A), and Tyink (US 20180064037 A1). The references listed all relate to a controlled plant growing environment in a substantially annular shape which is directly related to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642